—Appeal from a judgment of the County Court of Clinton County (McGill, J.), rendered September 28, 1993, convicting defendant upon her plea of guilty of the crime of criminal possession of a forged instrument in the first degree.
Initially, our review of the Grand Jury minutes reveals that they are sufficient to sustain the indictment against defendant. Moreover, contrary to defendant’s claim that she was mentally incompetent to enter a plea, the record discloses that defendant fully understood the nature of the proceedings and *946that, consequently, her plea was knowing, intelligent and voluntary. Hence, there was no reason for County Court to order a competency hearing. We have considered defendant’s remaining contentions and find them to be without merit.
Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.